        Case 5:18-cr-00258-EJD Document 502 Filed 08/28/20 Page 1 of 2



 1   JEFFREY B. COOPERSMITH (SBN 252819)
     WALTER F. BROWN (SBN 130248)
 2   MELINDA HAAG (SBN 132612)
     RANDALL S. LUSKEY (SBN 240915)
 3   STEPHEN A. CAZARES (SBN 201864)

 4   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 5   405 Howard Street
     San Francisco, CA 94105-2669
 6   Telephone:    +1-415-773-5700
     Facsimile:    +1-415-773-5759
 7
     Email: jcoopersmith@orrick.com; wbrown@orrick.com;
 8          mhaag@orrick.com; rluskey@orrick.com;
            scazares@orrick.com
 9
10   Attorneys for Defendant
     RAMESH “SUNNY” BALWANI
11

12
                                      UNITED STATES DISTRICT COURT
13
                                NORTHERN DISTRICT OF CALIFORNIA
14
                                           SAN JOSE DIVISION
15

16    UNITED STATES OF AMERICA,                       Case No. CR-18-00258-EJD
17                       Plaintiff,                    DEFENDANT RAMESH “SUNNY”
                                                       BALWANI’S JOINDER IN MS.
18             v.                                      HOLMES’ MOTION TO DISMISS AS
                                                       DUPLICITOUS COUNTS ONE AND
19    ELIZABETH HOLMES and RAMESH                      THREE THROUGH EIGHT OF THE
      “SUNNY” BALWANI,                                 SECOND AND THIRD SUPERSEDING
20                                                     INDICTMENTS
                         Defendants.
21
                                                       Date: October 6, 2020
22                                                     Time: 10:00 a.m.
                                                       CTRM: 4, 5th Floor
23
                                                      Hon. Edward J. Davila
24

25            Defendant Ramesh Balwani joins in the Motion to Dismiss as Duplicitous Counts One
26   and Three Through Eight of the Second and Third Superseding Indictments filed by Defendant
27   Elizabeth Holmes (Dkt. No. 497).
28
                                                                            DEFENDANT’S JOINDER IN MOTION

                                                                                CASE NO. CR-18-00258-EJD
     4152-3583-6199
        Case 5:18-cr-00258-EJD Document 502 Filed 08/28/20 Page 2 of 2



 1   DATED: August 28, 2020               Respectfully submitted,

 2                                        ORRICK HERRINGTON & SUTCLIFFE LLP
 3
                                          By: /s/ Jeffrey B. Coopersmith
 4                                            Jeffrey B. Coopersmith
 5                                              Attorney for Defendant
                                                RAMESH BALWANI
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28                                                                  DEFENDANT’S JOINDER IN MOTION
                                          -2-                       CASE NO. CR-18-00258-EJD-SVK


     4152-3583-6199
